1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LENIN GARCIA,                                 )   Case No. 1:18-cv-00014-DAD-SAB (PC)
                                                   )
12                    Plaintiff,                   )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   LENIN GARCIA, CDCR #J-12590
14   E. MORENO, et.al.,
                                                   )
15                    Defendants.                  )
                                                   )
16                                                 )

17
18            An evidentiary hearing in this matter commenced on May 15, 2019. Inmate Lenin Garcia,

19   CDCR #J-12590 is no longer needed by the Court as a participant in these proceedings, and the writ of

20   habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        May 15, 2019
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
